Title: To Thomas Jefferson from Cavelier, Fils, 1 August 1786
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 1 Aug. 1786. Has informed the local merchants of the regulations of Berni. Capt. Joseph Atkins, of the ship l’Esperance, arrived at that port with a cargo of tobacco from Alexandria; has offered his services to Atkins who intends to proceed to L’Orient to sell his ship then go to Lisbon; Atkins has no letters for TJ; if TJ has commissions for Atkins, Cavelier will transmit them. Barclay asked him to write to him but he does not have the address.
